AFFIRM and Opinion Filed March 3, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00064-CR

                     LOUIS JAMES BROWN, III, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-83597-2019

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Nowell
      A jury convicted Louis James Brown, III of stalking and sentenced him to

nine years’ incarceration. At trial, appellant chose to represent himself, and the court

appointed standby counsel. He proceeds pro se on appeal. In his brief, appellant

complains about the original indictment, re-indictment, and amendment of the re-

indictment; argues the State failed to provide evidence to him; asserts his standby

counsel tampered with evidence and failed to bring evidence to court as he requested;

and argues his standby counsel was ineffective. We affirm the trial court’s judgment.
I.        Procedural Background
          This case began when an indictment, the “re-indictment,” was filed on

September 5, 2019.1 On November 6, 2019, the State filed a motion to amend the

indictment to correct a clerical error, and the trial court granted the motion. The case

proceeded to trial on the amended indictment, and the jury convicted appellant. This

appeal followed.

          Appellant’s issue statement lists seven issues:

          1. Did the Grand jury vote to true bill the appellant and were proper
             procedure followed?
          2. Was the indictment invalid?
          3. No Service of any indictment[.]
          4. Procedures of timely valid indictments[.]
          5. Procedures of Re-indictments and Amended indictments[.]
          6. Tampering with and Suppression of Evidence/Violation of Due
             Process[.]
          7. Ineffective Assistance of Counsel[.]

II.       Indictments
          In his first, second, and third issues, appellant appears to raise concerns related

to the original indictment that was filed in a different cause number. That original

cause number is not part of this appeal, and issues related to anything that occurred

in that case are not before us as part of this appeal. Therefore, there is nothing for

us to consider related to the original indictment.



      1
       According to the parties, appellant initially was indicted in February 2019, but that indictment was
filed in a different cause number and was dismissed. The re-indictment was assigned a new cause number,
and it is that case that is before us in this appeal. Because the original indictment was filed in a different
cause number, any complaints appellant has about that indictment are not before us in this appeal.
                                                    –2–
III.    Waiver
        Appellant failed to adequately brief each of his issues. Although we construe

pro se pleadings and briefs liberally, a pro se litigant is required to follow the same

rules and laws as litigants represented by a licensed attorney. See Williams v. State,

No. 05-12-01015-CR, 2013 WL 4033640, at *2 (Tex. App.—Dallas Aug. 7, 2013,

pet. ref’d) (mem. op., not designated for publication).

        Pursuant to Texas Rule of Appellate Procedure 38.1, an appellant’s brief must

contain, among other things, the following:

              (i) Argument. The brief must contain a clear and concise
        argument for the contentions made, with appropriate citations to
        authorities and to the record.

TEX. R. APP. P. 38.1(i). Appellant’s brief does not contain clear and concise

arguments for any of the issues raised nor does the brief contain citations to the

clerk’s record or reporter’s record.2 Appellant does not support his argument with

appropriate citations to authorities, but instead provides summaries of legal

authorities without connecting those authorities to facts in the record or his

arguments.

        Appellant includes documents within his brief that he believes support each

of his arguments. Some of those documents are part of the record, but many others




    2
       Appellant filed his brief before the reporter’s record was filed. After the reporter’s record was filed,
appellant filed a supplemental brief and a reply brief. Neither of these documents includes any record
citations; they also do not present clear and concise arguments in support of appellant’s issues.
                                                     –3–
are not. See Whitehead v. State, 130 S.W.3d 866, 872 (Tex. Crim. App. 2004) (an

appellate court’s review of the record is generally limited to the evidence before the

trial court at the time of the trial court's ruling).

       Having reviewed appellant’s brief, supplemental brief, and reply brief, we

conclude appellant failed to adequately brief any of his arguments. See TEX. R. APP.

P. 38.1. When, as here, a party fails to adequately brief a complaint, the complaint

is waived on appeal. See Swearingen v. State, 101 S.W.3d 89, 100 (Tex. Crim. App.

2003). Therefore, we conclude appellant waived each of his complaints on appeal.

IV.    Conclusion
       None of appellant’s issues is adequately briefed. See TEX. R. APP. P. 38.1.

Accordingly, we affirm the trial court’s judgment.




                                               /Erin A. Nowell/
                                               ERIN A. NOWELL
                                               JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
200064F.U05




                                            –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LOUIS JAMES BROWN, III,                      On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-83597-
No. 05-20-00064-CR          V.               2019.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Reichek
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 3rd day of March, 2021.




                                       –5–